DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,893,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover subject matter that is in the same field of endeavor. The change of “a primary SCG cell” to “a primary cell associated with a secondary base station” is not enough to distinguish the claims/invention.
Regarding claim 1 10,893,546 discloses a method by a terminal in a wireless communication system (claim 1), the method comprising: receiving, from a master base station, a message to add a cell of a secondary cell group (SCG) associated with a secondary base station for the terminal (claim 1); starting, in case that the message includes information for synchronous reconfiguration to a primary cell associated with the secondary base station, a timer with a timer value included in the information for the synchronous reconfiguration (claim 1); transmitting, to the master base station, a response message in response to the message (claim 1); and initiating, in case that the message includes the information for the synchronous reconfiguration to the primary cell associated with the secondary base station, a random access procedure on the primary cell associated with the secondary base station among SCG cells, based on preamble information included in the information for the synchronous reconfiguration (claim 1), wherein the timer is stopped in case that the random access procedure on the primary [[SCG]] cell associated with the secondary base station is completed successfully (claim 1).
Regarding claim 2 10,893,546 discloses the method of claim 1, wherein initiating the random access procedure comprises: performing a contention based random access in case that no dedicated preamble or radio resource is reserved for the random access in the preamble information (claim 2).
Regarding claim 3 10,893,546 discloses the method of claim 1, wherein initiating the random access procedure comprises: performing a non-contention based random access in case that a dedicated preamble and a radio resource are reserved for the random access in the preamble information (claim 3).
Regarding claim 4 10,893,546 discloses the method of claim 1, wherein a regular buffer status report of the terminal is triggered for the SCG, based on the synchronous reconfiguration to the primary cell associated with the secondary base station (claim 4).
Regarding claim 5 10,893,546 discloses a method by a master base station in a wireless communication system (claim 5), the method comprising: transmitting, to a terminal, a message to add a cell of a secondary cell group (SCG) associated with a secondary base station for the terminal (claim 5); and receiving, from the terminal, a response message in response to the message, wherein a timer value is used for the terminal to start a timer in case that the message includes information for synchronous reconfiguration to a primary cell associated with the secondary base station (claim 5), the timer value being included in the information for the synchronous reconfiguration, wherein a random access procedure on the primary cell associated with the secondary base station among SCG cells is initiated by the terminal (claim 5), based on preamble information included in the information for the synchronous reconfiguration, and wherein the timer is stopped in case that the random access procedure on the primary cell associated with the secondary base station is completed successfully (claim 5).
Regarding claim 6 10,893,546 discloses the method of claim 5, wherein a contention based random access is performed in case that no dedicated preamble or radio resource is reserved for the random access in the preamble information (claim 6).
Regarding claim 7 10,893,546 discloses the method of claim 5, wherein a non-contention based random access is performed in case that a dedicated preamble and a radio resource are reserved for the random access in the preamble information (claim 7).
Regarding claim 8 10,893,546 discloses the method of claim 5, wherein a regular buffer status report of the terminal is triggered for the SCG, based on the synchronous reconfiguration to the primary cell associated with the secondary base station (claim 8).
Regarding claim 9 10,893,546 discloses a terminal in a wireless communication system (claim 9), the terminal comprising: a transceiver (claim 9); and a controller coupled with the transceiver (claim 9) and configured to: receive, from a master base station, a message to add a cell of a secondary cell group (SCG) associated with a secondary base station for the terminal (claim 9); start, in case that the message includes information for synchronous reconfiguration to a primary cell associated with the secondary base station, a timer with a timer value included in the information for the synchronous reconfiguration (claim 9); transmit, to the master base station, a response message in response to the message (claim 9); and initiate, in case that the message includes the information for the synchronous reconfiguration to the primary cell associated with the secondary base station, a random access procedure on the primary cell associated with the secondary base station among SCG cells, based on preamble information included in the information for the synchronous reconfiguration (claim 9), wherein the timer is stopped in case that the random access procedure on the primary cell associated with the secondary base station is completed successfully (claim 9).
Regarding claim 10 10,893,546 discloses the terminal of claim 9, wherein the controller is configured to: perform a contention based random access in case that no dedicated preamble or radio resource is reserved for the random access in the preamble information (claim 10).
Regarding claim 11 10,893,546 discloses the terminal of claim 9, wherein the controller is configured to: perform a non-contention based random access in case that a dedicated preamble and a radio resource are reserved for the random access in the preamble information (claim 11).
Regarding claim 12 10,893,546 discloses the terminal of claim 9, wherein a regular buffer status report of the terminal is triggered for the SCG, based on the synchronous reconfiguration to the primary cell associated with the secondary base station (claim 12).
Regarding claim 13 10,893,546 discloses a master base station in a wireless communication system (claim 13), the master base station comprising: a transceiver (claim 13); and a controller coupled with the transceiver (claim 13) and configured to: transmit, to a terminal, a message to add a cell of a secondary cell group (SCG) associated with a secondary base station for the terminal (claim 13); and receive, from the terminal, a response message in response to the message (claim 13), wherein a timer value is used for the terminal to start a timer in case that the message includes information for synchronous reconfiguration to a primary cell associated with the secondary base station, the timer value being included in the information for the synchronous reconfiguration (claim 13), wherein a random access procedure on the primary cell associated with the secondary base station among SCG cells is initiated by the terminal, based on preamble information included in the information for the synchronous reconfiguration (claim 13), and wherein the timer is stopped in case that the random access procedure on the primary cell associated with the secondary base station is completed successfully (claim 13).
Regarding claim 14 10,893,546 discloses the master base station of claim 13, wherein a contention based random access is performed in case that no dedicated preamble or radio resource is reserved for the random access in the preamble information (claim 14).
Regarding claim 15 10,893,546 discloses the master base station of claim 13, wherein a non-contention based random access is performed in case that a dedicated preamble and a radio resource are reserved for the random access in the preamble information (claim 15).
Regarding claim 16 10,893,546 discloses the master base station of claim 13, wherein a regular buffer status report of the terminal is triggered for the SCG, based on the synchronous reconfiguration to the primary cell associated with the secondary base station (claim 16).

Allowable Subject Matter
Claims 1-16 are allowed over the prior art.

The present application has been fully considered and examined; a search has been performed and no art has been found that meets the combination of elements in the claims. For example, the closest prior art found to Yamada is directed to a UE multi-connectivity operation in which an RRC connection reconfiguration message including mobility control information is used to reconfigure a secondary cell group (paragraphs 0054, 0058, 0072-0074), and if the message includes a mobility control information a timer is started (paragraph 0087). However, there is no teaching that this message is for synchronous reconfiguration to a primary SCG cell, the timer value included in the information for the synchronous reconfiguration, performing a random access procedure on the primary SCG based on preamble information included in the information for the synchronous reconfiguration, as disclosed in the claims. The combination of elements in the claims is not met by the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2015/0173120 to Yamada.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466